IN THE MATTER OF THE PETITION OF BERNARD WOODS FOR A WRIT OF CERTIORARI.
No. 273, 2010.
Supreme Court of Delaware.
Submitted: May 17, 2010.
Decided: May 28, 2010.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.

ORDER
MYRON T. STEELE, Chief Justice.
This 28th day of May 2010, the Court has considered the petition for a writ of certiorari filed by the petitioner, Bernard Woods, and the answer and motion to dismiss filed by the State of Delaware. The petition for a writ of certiorari is lacking in any averments to invoke the original jurisdiction of this Court.[1] The petition appears to reargue this Court's Order of April 26, 2010 that affirmed the Superior Court's denial of the petitioner's motion for postconviction relief.[2] A petitioner who has an adequate remedy in the appellate process[3] may not use an extraordinary writ as a substitute for appellate review.[4]
NOW, THEREFORE, IT IS ORDERED that the petition for a writ of certiorari is DISMISSED.
NOTES
[1]  Del. Const. art. IV, § 11(5); Del. Supr. Ct. R. 43.
[2]  See Woods v. State, 2010 WL 1664008 (Del. Supr.) (affirming Superior Court's judgment).
[3]  See Del. Supr. Ct. R. 18 (providing for reargument of Court's order on timely-filed and otherwise conforming motion for reargument).
[4]  Matushefske v. Herlihy, 214 A.2d 883, 885 (Del. 1965).